t c memo united_states tax_court barl e cloud jr and sheila s cloud petitioners v commissioner of internal revenue respondent docket no filed date farl e cloud jr pro_se linda k west for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies additions to tax and penalties with regard to petitioners’ federal income taxes additions to tax and penalties sec sec sec taxable_year deficiency a a dollar_figure dollar_figure sec_662 -- big_number big_number -- dollar_figure big_number -- -- big_number big_number -- -- big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after a concession the issues for decision are whether petitioners were engaged in a trade_or_business involving equipment rental or metal fabrication so as to be entitled to deductions for depreciation and other business_expenses whether petitioners are entitled to claim certain net operating losses for taxable years and whether petitioners are liable for the addition_to_tax under sec_6651 for taxable years and and whether petitioners are liable for the addition_to_tax under sec_6653 for taxable_year and the penalty under sec_6662 for taxable years and ' petitioners failed to present any evidence to dispute respondent’s determination that they are liable for self- employment_tax they have not addressed the issue on brief we treat petitioners’ failure to address this issue in effect as a concession see rule 15l1 e and 96_tc_226 89_tc_46 findings_of_fact the parties have stipulated some of the facts which are incorporated in our findings by this reference petitioners resided in huntsville alabama when the petition was filed petitioners filed joint federal_income_tax returns for each of the years at issue in petitioner husband hereinafter petitioner and his father incorporated pacer industries inc pacer an alabama corporation petitioner was the principal_stockholder and managed the business while also engaging in the practice of law pacer manufactured vending machines in fyffe alabama employing on average persons and servicing as many as customers in early pacer ceased operations in fyffe when the city of fyffe locked the doors and put a lien on the building because pacer was delinquent in paying its rent in date some of pacer’s manufacturing equipment was moved from fyffe to a building then being leased by idea technologies inc idea technologies in huntsville alabama in late petitioner negotiated with john ford who was general manager of one of pacer’s customers management marketing consultants to manufacture to vending machines stan rowe was hired to oversee a crew of several contract--basis workers and an idea technologies employee after delivery of approximately q4e- vending machines work on this job ceased in date when idea technologies lost its lease on the huntsville building in date the manufacturing equipment was relocated to a building that had just been leased by venco inc venco in brownsboro alabama john ford located another supplier to fulfill his vending machine order the equipment was not used in any further manufacturing activity beginning in national acceptance co of america nac provided pacer a revolving line of credit receiving a security_interest in pacer’s assets including its equipment as well as a personal guaranty from petitioner pacer became delinquent on this debt in nac commenced a lawsuit seeking monetary damages from pacer and petitioners for loan and guaranty obligations and seeking judicial foreclosure of its rights in pacer’s real and personal_property petitioners made counterclaims against nac other creditors of pacer and petitioners were made party defendants in the lawsuit among these creditors was the internal_revenue_service the lawsuit was dismissed on date after all parties entered into a settlement agreement the settlement agreement indicates that pacer owed approximately dollar_figure to the various creditors that were parties to the lawsuit and that petitioners were personally liable for approximately dollar_figure the settlement agreement recites that the assets of pacer upon liguidation were believed to be worth less than the obligations that pacer owed nac the settlement agreement states pacer is presently selling its assets to venco for an agreed upon purchase_price of dollar_figure such purchase_price is to be paid in monthly installments pacer shall retain a security_interest in its assets as sold to venco until venco has made payment in full of such purchase_price plus interest the purchase of the assets by venco is subject_to the existing liens and security_interest in or covering such assets under the settlement agreement venco’s monthly installment payments for pacer’s assets were regquired to be paid to the various creditors involved in the lawsuit the settlement agreement specifies the amounts of the monthly installment payments and the manner in which they are to be divided among the creditors the settlement agreement also provides that petitioner will not be released from his personal obligations until the various creditors have received payments totaling at least dollar_figure under the settlement agreement in the event a default occurred in the payment of any payment from venco nac was entitled to file a previously executed consent judgment in favor of nac and against pacer and petitioners for the sum of their debts to nac this total comprises required_installment payments totaling dollar_figure to nac and installment payments totaling dollar_figure to the state of alabama department of economic and community affairs as well as satisfaction in full of petitioner’s dollar_figure federal tax_liability -- - on date pacer entered into a written_agreement the asset sale agreement to sell all of its assets to venco for dollar_figure payable in installments corresponding to the amounts specified in the settlement agreement the asset sale agreement states that pacer agrees to allow venco should venco deem it economically necessary to resell the equipment with the understanding that in the event of such sale all proceeds derived from said sale shall be tendered to pacer industries for distribution to its creditors holding security interests in the equipment the asset sale agreement recites that venco understands and accepts the fact that pacer contemplates the cessation of all business operations and the potential of filing for protection under the bankruptcy code of the united_states of america venco never made any payments for the pacer equipment on date venco executed a written bill of sale transferring the equipment to petitioner for consideration of dollar_figure and other good and valuable consideration the bill of sale states said sale is subject_to all liens of record security_interest and other encumbrances of record as identified in the asset sales agreement where venco inc obtained title dated date cloud’s liability to venco shall be limited for assumption of the debt outstanding on this property to the lesser_of the outstanding payments due as shown on the asset sale agreement or one hundred and sixty-five thousand dollars and dollar_figure and no more - petitioner made payments as necessary to be released from personal liability under the settlement agreement but the payments fell short of discharging pacer’s total liabilities in the summer of nac seized the manufacturing equipment petitioners made delinquent filing of their federal_income_tax returns for taxable years and on date their federal_income_tax returns for taxable years and were filed on date and date respectively petitioners filed schedules c profit or loss from business for businesses described as equipment rental for taxable years and and as metal fabrication for on these schedules c petitioners reported no income but claimed deductions in the following amounts depreciation dollar_figure dollar_figure dollar_figure dollar_figure interest big_number -- -- - freight big_number -- a __ repairs -- big_number -- utilities phone big_number -- -- -_ respondent disallowed these claimed deductions on grounds that petitioners had not established that they were engaged in the trade_or_business of equipment rental or metal fabrication or that they had any basis in any assets relating to such activities - - opinion sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred while carrying_on_a_trade_or_business sec_167 allows a depreciation deduction for property_used_in_the_trade_or_business or held_for_the_production_of_income for an activity to constitute a trade_or_business it is well settled that the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 to determine whether petitioners are carrying_on_a_trade_or_business requires an examination of the facts see 312_us_212 petitioners bear the burden_of_proof see rule a 290_us_111 petitioners claim that they were engaged in the trade_or_business of manufacturing vending machines it is undisputed however that there was no significant manufacturing activity after date when the manufacturing equipment was relocated from huntsville to brownsboro and work on the ford although petitioners’ schedules c for taxable years and list the business as equipment rental petitioners have not argued at trial or on brief that they were ever engaged in such a trade_or_business --- - order ceased the manufacturing equipment belonged to pacer not petitioners until date as evidenced by the date agreement transferring the equipment from pacer to venco it was not until date that venco transferred the equipment to petitioner as evidenced by the bill of sale dated date which also expressly reconfirms that title to the equipment was not transferred from pacer to venco until date accordingly we conclude that petitioner’s involvement with the manufacturing activity in question--which activity was confined to the first months of the years at issue and involved equipment still owned by pacer--was in his capacity as shareholder and manager of pacer and not in his individual capacity generally a taxpayer may not deduct expenses_incurred or paid on behalf of another taxpayer see 308_us_488 similarly a shareholder ordinarily may not deduct expenses_incurred as an investor in a corporation see 373_us_193 at trial petitioners sought to establish through parol evidence that notwithstanding the unambiguous documentary_evidence to the contrary petitioner actually acquired the equipment from venco in petitioners argue that venco actually purchased the metal fabrication equipment from pacer in and that in the fall of petitioner entered into an -- - oral agreement with venco to purchase the equipment in question by accepting an assignment of the venco purchase agreement petitioners argue that this oral agreement was memorialized in the bill of sale from venco to petitioner dated date petitioners’ attempted reliance on parol evidence to contradict the terms of unambiguous written contracts is unavailing as contrary to applicable state law see miner v commissioner tcmemo_1999_358 colafrancesco v crown pontiac---gmc inc so 2d ala it is fundamental that the parol evidence rule prohibits the contradiction of a written_agreement by evidence of a prior oral agreement quoting shepherd realty co inc v winn-dixie montgomery inc so 2d ala moreover apart from petitioner’s own self-serving testimony the parol evidence adduced does not credibly support petitioners’ contentions ed zielinski testified on behalf of petitioners zielinski’s testimony exhibiting uncertain remembrance of dates establishes at most that in he and petitioner may have engaged in discussions and negotiations that culminated in the date transfer of equipment from venco to petitioner zielinski testified that probably around june or something of he entered into oral agreements to sell the manufacturing equipment to petitioner accordingly his testimony does not establish that there was any actual agreement to transfer the equipment before the summer of when pacer transferred the equipment to venco on brief petitioners argue that even if petitioner did not acquire title to the manufacturing equipment until date he should be viewed as acquiring beneficial or constructive_ownership of the equipment in the fall of the facts indicate otherwise petitioners’ federal_income_tax returns state that the manufacturing equipment depreciated on those returns was acquired by petitioners on date the record does not show that petitioner assumed any economic obligations with regard to the equipment in the fall of nor does the record credibly establish that petitioner’s involvement with the equipment before date was other than in his capacity as shareholder and manager of pacer which the testimony of stan rowe and the affidavit of john ford upon which petitioners also rely merely indicate that work occurred on the ford order in late and early and do not establish that petitioner owned the manufacturing equipment at those times on brief petitioners suggest that they reported acquiring the equipment on date because they were using the half- year convention provided under sec_1_167_a_-11 income_tax regs petitioners’ explanation however is inconsistent with their argument that they acquired the equipment in still held title to the equipment and which remained in existence at least until date petitioners argue that even if the manufacturing equipment was idle after petitioner acquired it he nevertheless should be considered to be in the trade_or_business of metal fabrication because he continued albeit unsuccessfully to pursue new work orders until the equipment was repossessed by nac in the summer of apart from petitioner’s self-serving and uncorroborated testimony however there is no evidence of such business activity petitioner’s testimony does not credibly establish that he was involved in his personal capacity in the metal fabrication business with continuity or regularity with the primary purpose of producing income or profit cf commissioner v groetzinger u s pincite to the contrary petitioner testified that during the years at issue he was so busy in his family law practice that petitioners were unable even to file timely tax returns having failed to establish that they were engaged in the trade_or_business of manufacturing vending machines petitioners have failed to show that the depreciable assets were used ina that pacer remained in business on date is indicated by the date asset sale agreement between pacer and venco which states that pacer contemplates the cessation of all business operations and the potential of filing for protection under the bankruptcy code of the united_states of america - - trade_or_business within the meaning of sec_167 see 508_f2d_268 5th cir affg 61_tc_298 nor have petitioners asserted or established that they otherwise held the manufacturing equipment for the production_of_income within the meaning of sec_167 a cf 44_tc_444 affd 358_f2d_743 3d cir even if we were to assume arguendo that petitioners were in the trade_or_business of manufacturing vending machines during the years at issue they have failed to substantiate their entitlement to the depreciation or other business deductions claimed to substantiate entitlement to depreciation_deductions petitioners must establish among other things the property’s depreciable basis see 28_tc_845 affd in part and remanded on another issue 267_f2d_39 6th cir petitioners have failed to do so on their federal_income_tax returns for the years in issue petitioners reported depreciable basis in the manufacturing equipment that fluctuated erratically from year to year ’ on brief petitioners now claim smaller amounts of ’ for taxable_year petitioners reported opening adjusted_basis of zero an increase in basis during the year of dollar_figure and their amount_at_risk as dollar_figure for taxable_year petitioners reported opening adjusted_basis of dollar_figure a decrease in basis of dollar_figure and their amount_at_risk as dollar_figure for taxable_year 1990--the year in which nac continued depreciation than were claimed on the returns apparently reducing the claimed depreciable basis by certain items that petitioners now concede were never moved from fyffe petitioners have introduced no books_or_records to substantiate or explain their claimed depreciable basis even though petitioner testified that he kept books_and_records which he supplied to his accountant we draw an adverse inference from petitioners’ failure to introduce such evidence that is within their possession cf 97_tc_200 wichita terminal elevator co v continued repossessed the equipment----petitioners reported opening basis of dollar_figure an increase in basis of dollar_figure and their amount_at_risk as dollar_figure for taxable_year 1991--after petitioners no longer possessed the equipment---petitioners reported their adjusted_basis in the egquipment and their amount_at_risk as dollar_figure for at least some of the years in issue petitioners appear to compute their depreciable basis by reference to the provision in the date bill of sale which purported to limit petitioner’s liability to venco for assumption of the debt outstanding on the property to no more than dollar_figure this dollar_figure liability limit however approximates petitioner’s personal liability as previously agreed to under the settlement agreement with petitioners’ and pacer’s various creditors we guestion whether petitioner assumed any such liabilities pursuant to his purchase of the equipment from venco and consequently whether such liabilities are appropriately included in petitioner’s depreciable basis in the equipment furthermore we question the bona fides of the various purported transfers of the manufacturing equipment from pacer to venco and then to petitioner the record does not explain why venco having purportedly purchased the equipment from pacer in date for dollar_figure would then sell the equipment back to petitioner in date for dollar_figure stated consideration with the parties agreeing that petitioner’s liabilities would not exceed dollar_figure -- - commissioner 6_tc_1158 affd 162_f2d_513 10th cir moreover having conceded that the manufacturing equipment was repossessed in the summer of petitioners have offered no credible explanation as to why they continued to claim depreciation allowances on it for all of and similarly petitioners have failed to substantiate the other business_expenses claimed as deductions taxpayers are required to substantiate claimed deductions by maintaining and producing the records needed to establish entitlement to their claimed deductions see sec_6001 petitioners failed to do so they presented no invoices or canceled checks to substantiate their claimed payments for freight interest repairs and maintenance or utilities and telephone ’ accordingly we sustain respondent’s determination in this regard petitioners introduced copies of a number of canceled checks many of which appear to represent payments to satisfy petitioner’s personal obligations to various creditors as determined under the settlement agreement several of the checks are made payable to venco or ed zielinski petitioner testified that these checks represent his reimbursements to zielinski for amounts expended on petitioner’s behalf for wages supplies and parts none of the checks however have been shown to correlate to the deductions claimed on petitioners’ schedules c which include no deductions for wages supplies or parts net_operating_loss deductions on their and federal_income_tax returns petitioners claimed net_operating_loss carryforwards nol’s of dollar_figure and dollar_figure respectively respondent disallowed dollar_figure of the nol and all of the nol after determining that petitioners had failed to carry back the losses before carrying them forward as required by sec_172 b a and respondent recalculated the nol’s which resulted in most of the nol’s being absorbed in earlier years at trial petitioners presented no evidence regarding this issue on brief petitioners state that their only objection to respondent’s requested adjustment involves the amount of net operating lose sic actually used for the years in question conceding that some reduction in their claimed nol’s is appropriate petitioners argue with little elaboration that the exact amount of that reduction would be less than the sic claimed by the respondent having failed to present evidence to overcome respondent’s determinations to reduce their allowable nol’s petitioners have failed to carry their burden_of_proof regarding this issue see rule a golub v commissioner tcmemo_1999_288 accordingly we sustain respondent’s determinations addition_to_tax for failure_to_file timely tax returns unless shown to be for reasonable_cause and not due to willful neglect failure_to_file a return on the due_date generally results in an addition_to_tax in the amount of percent for each month during which such failure continues but not exceeding percent in the aggregate see sec_6651 petitioners’ federal_income_tax return was due_date it was filed date petitioners’ federal_income_tax return was due_date it was also filed date neither at trial nor on brief have petitioners specifically addressed respondent’s determination that they are liable for the sec_6651 addition_to_tax petitioner testified that petitioners had suffered several misfortunes he testified that his law partner was murdered and that petitioner wife was frequently ill necessitating numerous trips to the mayo clinic petitioners’ return preparer testified however that the murder occurred in and that the mayo clinic trips were more recent than the years at issue the scant evidence in the record fails to establish any clear nexus between these misfortunes and petitioners’ failure_to_file timely federal_income_tax returns petitioner also testified that he was busier than usual with his law practice in part because his father who was also petitioner’s law partner had undergone open-heart surgery -- - being too busy however does not constitute reasonable_cause for failure_to_file timely returns see 53_tc_491 olsen v commissioner tcmemo_1993_ as a practicing attorney petitioner should have been alert to his legal obligations to file federal_income_tax returns we sustain respondent’s determinations on this issue sec_6653 and for returns due after date sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of any underpayment is due to negligence or disregard of rules or regulations for returns due after date sec_6662 imposes a penalty egqual to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations under both sec_6653 and c negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard a taxpayer’s failure to keep adequate books_and_records may constitute negligence and also indicates disregard of the rules or regulations requiring a taxpayer to keep records sufficient to establish among other things the taxpayer’s gross_income and deductions see 92_tc_899 petitioners have failed to show that they were not negligent and did not disregard rules and regulations petitioners claimed deductions to which they were not entitled they failed to show that they maintained adequate books_and_records to provide a rational basis for their claimed deductions and losses they claimed depreciation allowances for property for periods when the property was held by other entities they claimed other business deductions for which they have produced no substantiation accordingly we sustain respondent’s determination on this issue petitioners argue that the various personal misfortunes and business pressures previously described limited and restricted petitioner’s access to information and records necessary to complete his returns the sparse evidentiary record regarding these various misfortunes does not establish however that any such adverse circumstances would have persisted in and when petitioners’ returns were finally filed with the assistance of a certified_public_accountant moreover we are unconvinced that the underpayments as determined herein are attributable to petitioners’ lack of information and records rather than to petitioners’ lack of good_faith in attempting to comply with the provisions of the internal_revenue_code accordingly we sustain respondent’s determinations on these issues to reflect the foregoing decision will be entered for respondent
